Exhibit 10.3

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of March 1, 2007 (the
“Effective Date”), by and between SCIENTIFIC GAMES CORPORATION, a Delaware
corporation (the “Company” or “SGC”), and Stephen L. Gibbs (“Executive”).

W I T N E S S E T H

WHEREAS, Executive has been employed pursuant to a letter agreement with the
Company (the “Original Agreement”); and

WHEREAS, the Company and Executive desire that this Agreement replace and
supersede the Original Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.             Termination of Existing Employment Agreements.  As of the
Effective Date, all existing employment agreements between the parties, whether
oral or written, including the Original Agreement, are hereby terminated and
superseded.

2.             Employment; Term. The Company hereby agrees to employ Executive,
and Executive hereby accepts employment with the Company, in accordance with and
subject to the terms and conditions set forth herein. The term of employment of
Executive under this Agreement (the “Term”) shall be the period commencing on
the Effective Date and ending on February 28, 2009, as may be extended in
accordance with this Section and subject to earlier termination in accordance
with Section 5. The Term shall be extended automatically without further action
by either party by one additional year (added to the end of the Term), and then
on each succeeding annual anniversary thereafter, unless either party shall have
given written notice to the other party at least ninety (90) days prior to the
date upon which such extension would otherwise have become effective electing
not to further extend the Term, in which case Executive’s employment shall
terminate on the date upon which such extension would otherwise have become
effective, unless earlier terminated in accordance with Section 5. It is also
intended that Executive’s previous term of employment with the Company shall be
included when calculating Executive’s tenure at the Company for all purposes.

3.             Offices and Duties. During the Term, the Executive will serve as
Vice President and Chief Accounting Officer of the Company, and as an officer or
director of any subsidiary or affiliate of the Company if elected to any such
position by the shareholders or by the Board of Directors of the Company or any
subsidiary or affiliate, as the case may be. In such capacities, the Executive
shall perform such duties and shall have such responsibilities as are normally
associated with such positions and as otherwise may be assigned to the Executive
from time to time by the Chief Executive Officer, Chief Operating Officer, Chief
Financial Officer or upon the authority of the Board of Directors of the
Company. Subject to Section 5(e), Executive’s functions, duties and
responsibilities are subject to reasonable changes as the Company may in good
faith determine. The Executive hereby agrees to accept such employment and to
serve the Company to the best of the Executive’s ability in such capacities,
devoting substantially all of the Executive’s business time to such employment.

4.             Compensation; Benefits

(a)           Base Salary.  During the Term the Company shall pay Executive a
base salary (the “Base Salary”) at the initial rate of two hundred and
twenty-five thousand dollars ($225,000) per annum, payable in accordance with
the Company’s regular payroll policies and subject to all withholdings


--------------------------------------------------------------------------------


that are legally required or are agreed to by Executive. In the event that the
Company, in its sole discretion, from time to time determines to increase the
Base Salary, such increased amount shall, from and after the effective date of
the increase, constitute the “Base Salary” for purposes of this Agreement.

(b)           Incentive Compensation.  Executive shall have the opportunity
annually to earn incentive compensation in amounts determined by the
Compensation Committee of the Board of Directors of SGC (the “Compensation
Committee”) in accordance with the applicable incentive compensation plan of the
Company as in effect from time to time (“Incentive Compensation”). Under such
plan, Executive shall have the opportunity to earn up to 35% of Base Salary as
Incentive Compensation (“Target Bonus”).

(c)           Eligibility for Annual Equity Awards.  Executive shall be eligible
to receive an annual grant of stock options or other equity awards, in the sole
discretion of the Compensation Committee, in accordance with the applicable
plans and programs for senior executives of the Company and subject to the
Company’s right to at any time amend or terminate any such plan or program, so
long as any such change does not adversely affect any accrued or vested interest
under any such plan or program.

(d)           Expense Reimbursement.     The Company shall reimburse Executive
for all reasonable and necessary travel, business entertainment and other
business expenses incurred by Executive in connection with the performance of
Executive’s duties under this Agreement, on a timely basis upon submission by
Executive of vouchers therefore in accordance with the Company’s standard
procedures.

(e)           Health and Welfare Benefits.   Executive shall be entitled to
participate, without discrimination or duplication, in any and all medical
insurance, group health, disability, life, accidental death, dismemberment
insurance, 401(k) or other retirement, deferred compensation, profit sharing,
stock ownership and such other plans and programs which are made generally
available by the Company to its other executives in accordance with the terms of
such plans and programs and subject to the Company’s right to at any time amend
or terminate any such plan or program. Executive shall be entitled to paid
vacation, holidays, and any other time off in accordance with the Company’s
policies in effect from time to time.

(f)            Taxes and Internal Revenue Code 409A.  Payment of all
compensation and benefits to Executive specified in this Section 4 and in
Section 5 of this Agreement shall be subject to all legally required and
customary withholdings. The Company makes no representations regarding the tax
implications of the compensation and benefits to be paid to Executive under this
Agreement, including, without limitation, under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and applicable administrative
guidance and regulations.  Internal Revenue Code Section 409A governs plans and
arrangements that provide “nonqualified deferred compensation” (as defined under
the Code) which may include, among others, nonqualified retirement plans, bonus
plans, stock option plans, employment agreements and severance agreements.  The
Company reserves the right to provide compensation and benefits under any plan
or arrangement in amounts, at times and in a manner that minimizes taxes,
interest or penalties as a result of Section 409A. In addition, in the event any
benefits or amounts paid hereunder are deemed to be subject to Section 409A,
including payments under Section 5 of this Agreement, Executive consents to the
Company adopting such conforming amendments as the Company deems necessary, in
its reasonable discretion, to comply with Section 409A (including, but not
limited to, delaying payment until six months following termination of
employment).

5.                                       Termination of Employment.  Executive’s
employment hereunder may be terminated prior to the end of the Term under the
following circumstances:

(a)           Termination by Executive for Other than Good Reason.  Executive
may terminate his employment hereunder for any reason or no reason upon 60 days’
prior written notice to the Company referring to this Section 5(a); provided,
however, that a termination of Executive’s employment for “Good Reason” (as
defined below) shall not constitute a termination by Executive for other than
Good Reason pursuant to this Section 5(a). In the event the Executive terminates
his employment for other than


--------------------------------------------------------------------------------


Good Reason, the Executive shall be entitled only to the following compensation
and benefits (collectively, the “Standard Termination Payments”):

(i)            Any accrued but unpaid Base Salary (as determined pursuant to
Section 4(a)) for services rendered to the date of termination paid to Executive
in accordance with regular payroll policies;

(ii)           All vested nonforfeitable amounts owing or accrued at the date of
termination under benefit plans, programs, and arrangements set forth or
referred to in Section 4 hereof in which Executive theretofore participated will
be paid under the terms and conditions of such plans, programs, and arrangements
(and agreements and documents thereunder);

(iii)          Except as provided in Section 6.6, all stock options and other
equity awards will be governed by the terms of the plans and programs under
which the options or other awards were granted; and

(iv)          Reasonable business expenses and disbursements incurred by
Executive prior to such termination will be reimbursed in accordance with
Section 4(d).

(b)           Termination by Reason of Death.  If Executive dies during the Term
of this Agreement, the Company shall pay to the last beneficiary designated by
the Executive by written notice to the Company or, failing such designation, to
Executive’s estate, the following amounts:

(i)            The Standard Termination Payments (as defined in Section 5(a));
and

(II)           A LUMP SUM PAYMENT EQUAL TO EXECUTIVE’S ANNUAL BASE SALARY,
PAYABLE WITHIN 30 DAYS OF TERMINATION.

(c)           Termination By Reason of Total Disability.  Executive and the
Company agree that Executive may not reasonably be expected to be able to
perform his duties and the essential functions of his office in the event of the
Executive’s “Total Disability.” For purposes of this Agreement, “Total
Disability” shall mean Executive’s (a) becoming eligible to receive benefits
under any long-term disability insurance program or (b) failure to perform the
duties and responsibilities contemplated under this Agreement for a period of
more than 180 days during any consecutive 12-month period due to physical or
mental incapacity or impairment. In the event that Executive’s employment is
terminated by reason of Total Disability, the Company shall pay the following
amounts, and make the following other benefits available, to Executive:

(i)            The Standard Termination Payments (as defined in Section 5(a));

(ii)           An amount equal to the sum of (A) Executive’s annual Base Salary
and (B) Executive’s “Severance Bonus Amount” (as defined below) payable over a
period of twelve (12) months after termination in accordance with Section 5(f)
of this Agreement, provided such amount shall be reduced by any disability
payments provided to Executive as a result of any disability plan sponsored by
the Company or its affiliates providing benefits to Executive. For purposes of
this Agreement, “Severance Bonus Amount” shall mean  an amount equal to the
highest annual Incentive Compensation paid to Executive in respect of the two
most recent fiscal years of the Company but not more than the Executive’s Target
Bonus for the-then current fiscal year;

(iii)          In lieu of any Incentive Compensation for the year in which such
termination of employment occurs, payment of an amount equal to (A) the highest
annual Incentive Compensation paid to Executive in respect of the two most
recent fiscal years of the Company but not more than Executive’s Target Bonus
for the year of termination, multiplied by (B) a fraction the numerator of which
is the number of days Executive was employed in the year of termination and the
denominator of which is the total number of days in the year of termination,
payable as and when such Incentive Compensation would otherwise have been
payable under Section 4(b); and


--------------------------------------------------------------------------------


(iv)          If Executive elects to continue medical coverage under the
Company’s group health plan in accordance with COBRA, the Company shall pay the
monthly premiums for such coverage for a period of twelve (12) months.


(D)           TERMINATION BY THE COMPANY FOR CAUSE.  THE COMPANY MAY TERMINATE
EXECUTIVE’S EMPLOYMENT HEREUNDER FOR “CAUSE” UPON WRITTEN NOTICE TO EXECUTIVE
REFERRING TO THIS SECTION 5(D). FOR PURPOSES OF THIS AGREEMENT, THE TERM “CAUSE”
SHALL MEAN (I) GROSS NEGLECT BY THE EXECUTIVE OF THE EXECUTIVE’S DUTIES
HEREUNDER; (II) CONVICTION (INCLUDING CONVICTION ON A NOLO CONTENDERE PLEA) OF
THE EXECUTIVE OF ANY FELONY; (III) CONVICTION (INCLUDING CONVICTION ON A NOLO
CONTENDERE PLEA) OF THE EXECUTIVE OF ANY NON-FELONY CRIME OR OFFENSE INVOLVING
THE PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES OR
EVIDENCING MORAL TURPITUDE; (IV) WILLFUL MISCONDUCT BY THE EXECUTIVE IN
CONNECTION WITH THE PERFORMANCE OF THE EXECUTIVE’S DUTIES HEREUNDER;
(V) INTENTIONAL BREACH BY THE EXECUTIVE OF ANY MATERIAL PROVISION OF THIS
AGREEMENT; (VI) MATERIAL VIOLATION OF MATERIAL PROVISION OF THE COMPANY’S CODE
OF CONDUCT; OR (VII) ANY OTHER WILLFUL OR GROSSLY NEGLIGENT CONDUCT ON THE PART
OF THE EXECUTIVE WHICH WOULD MAKE THE EXECUTIVE’S CONTINUED EMPLOYMENT BY THE
COMPANY MATERIALLY PREJUDICIAL TO THE BEST INTERESTS OF THE COMPANY.  IN THE
EVENT THAT EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE, THE
EXECUTIVE SHALL BE ENTITLED TO RECEIVE ONLY THE STANDARD TERMINATION PAYMENTS
(AS DEFINED IN SECTION 5(A)).


(E)           TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY EXECUTIVE FOR GOOD
REASON.  THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT HEREUNDER AT ANY TIME,
WITHOUT CAUSE, FOR ANY REASON OR NO REASON, AND EXECUTIVE MAY TERMINATE HIS
EMPLOYMENT HEREUNDER FOR “GOOD REASON.” FOR PURPOSES OF THIS AGREEMENT, “GOOD
REASON” SHALL MEAN THAT WITHOUT EXECUTIVE’S PRIOR WRITTEN CONSENT, ANY OF THE
FOLLOWING SHALL HAVE OCCURRED:  (I) A MATERIAL CHANGE, ADVERSE TO EXECUTIVE, IN
EXECUTIVE’S POSITIONS, TITLES, OFFICES, OR DUTIES AS PROVIDED IN SECTION 3,
EXCEPT, IN SUCH CASE, IN CONNECTION WITH THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT FOR CAUSE, TOTAL DISABILITY OR DEATH; (II) AN ASSIGNMENT OF ANY
SIGNIFICANT DUTIES TO EXECUTIVE WHICH ARE INCONSISTENT WITH EXECUTIVE’S
POSITIONS OR OFFICES HELD UNDER SECTION 3; (III) A DECREASE IN BASE SALARY OR
MATERIAL DECREASE IN EXECUTIVE’S INCENTIVE COMPENSATION OPPORTUNITIES PROVIDED
UNDER THIS AGREEMENT; AND (IV) ANY OTHER FAILURE BY THE COMPANY TO PERFORM ANY
MATERIAL OBLIGATION UNDER, OR BREACH BY THE COMPANY OF ANY MATERIAL PROVISION
OF, THIS AGREEMENT; PROVIDED, HOWEVER, THAT A TERMINATION BY EXECUTIVE FOR GOOD
REASON UNDER ANY OF CLAUSES (I) – (IV) OF THIS SECTION 5(E) SHALL NOT BE
CONSIDERED EFFECTIVE UNLESS EXECUTIVE SHALL HAVE PROVIDED THE COMPANY WITH
WRITTEN NOTICE OF THE SPECIFIC REASONS FOR SUCH TERMINATION WITHIN THIRTY (30)
DAYS AFTER HE HAS KNOWLEDGE OF THE EVENT OR CIRCUMSTANCE CONSTITUTING GOOD
REASON AND THE COMPANY SHALL HAVE FAILED TO CURE THE EVENT OR CONDITION
ALLEGEDLY CONSTITUTING GOOD REASON WITHIN THIRTY (30) DAYS AFTER NOTICE HAS BEEN
GIVEN TO THE COMPANY. IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
THE COMPANY WITHOUT CAUSE OR BY EXECUTIVE FOR GOOD REASON, THE COMPANY SHALL PAY
THE FOLLOWING AMOUNTS, AND MAKE THE FOLLOWING OTHER BENEFITS AVAILABLE, TO
EXECUTIVE:

(i)            The Standard Termination Payments (as defined in Section 5(a));

(ii)           An amount equal to the sum of (A) Executive’s annual Base Salary
and (B) Executive’s Severance Bonus Amount payable over a period of twelve (12)
months after termination in accordance with Section 5(f) of this Agreement;

(iii)          Except to the extent otherwise provided at the time of grant
under the terms of any equity award made to Executive, all stock options,
deferred stock, restricted stock and other equity-based awards held by Executive
at termination will become fully vested and non-forfeitable, and, in all other
respects, all such options and other awards shall be governed by the plans and
programs and the agreements and other documents pursuant to which the awards
were granted;

(iv)          In lieu of any Incentive Compensation for the year in which such
termination of employment occurs, payment of an amount equal to (A) the highest
annual Incentive Compensation paid to Executive in respect of the two most
recent fiscal years of the Company but not more than the Executive’s Target
Bonus for the year of termination, multiplied by (B) a fraction the numerator of
which is the number of days Executive was employed in the year of termination
and the denominator of


--------------------------------------------------------------------------------


which is the total number of days in the year of termination, payable as and
when such Incentive Compensation would otherwise have been payable under
Section 4(b); and

(v)           If Executive elects to continue medical coverage under the
Company’s group health plan in accordance with COBRA, the Company shall pay the
monthly premiums for such coverage for a period of twelve (12) months.

(f)            Timing of Certain Payments Under Section 5.  Payments pursuant to
Sections 5(c)(ii) or 5(e)(ii) of this Agreement, if any, shall be payable in
equal installments in accordance with the Company’s standard payroll practices
over a period of twelve (12) months following the date of termination; provided,
however, that if necessary to comply with Section 409A of the Code, and
applicable administrative guidance and regulations, such payments shall be made
as follows:  (1) no payments shall be made for a six-month period following the
date of termination, (2) an amount equal to the aggregate sum that would have
been otherwise payable during the initial six-month period shall be paid in a
lump sum six months following the date of termination, and (3) during the period
beginning six months following the date of termination through the remainder of
the twelve-month period, payment of the remaining amount due shall be payable in
equal installments in accordance with the Company’s standard payroll practices.
In addition, notwithstanding any other provision with respect to the timing of
payments under this Agreement, if necessary to comply with Section 409A of the
Code, and applicable administrative guidance and regulations, amounts payable
following termination of employment in a lump sum, including pursuant to
Sections 5(c)(iii) and 5(e)(iv) of this Agreement, shall instead be paid six
months following the date of termination.

(g)           No Obligation to Mitigate.  The Executive shall have no obligation
to mitigate damages pursuant to this Section 5, but shall be obligated to
promptly advise the Company regarding any compensation earned or any payments
that will become due with respect to services provided to another employer
during any period of continued payments pursuant to this Section 5. The
Company’s obligation to make continued payments to the Executive shall be
reduced by any compensation earned by the Executive during the severance period
(without regard to when such compensation is paid).

(h)           Set-Off.  To the fullest extent permitted by law, any amounts
otherwise due the Executive hereunder (including, without limitation, any
payments pursuant to this Section 5) shall be subject to set-off with respect to
any amounts the Executive otherwise owes the Company or any subsidiary or
affiliate thereof.

(i)            No Other Benefits or Compensation.  Except as may be provided
under this Agreement, under any other written agreement between Executive and
the Company, or under the terms of any plan or policy applicable to Executive,
Executive shall have no right to receive any other compensation from the
Company, or to participate in any other plan, arrangement or benefit provided by
the Company, with respect to any future period after such termination or
resignation.


(J)            RELEASE OF EMPLOYMENT CLAIMS; COMPLIANCE WITH SECTION 6. 
EXECUTIVE AGREES, AS A CONDITION TO RECEIPT OF ANY TERMINATION PAYMENTS AND
BENEFITS PROVIDED FOR IN SECTION 5 (OTHER THAN THE STANDARD TERMINATION
PAYMENTS), THAT EXECUTIVE WILL EXECUTE A GENERAL RELEASE AGREEMENT, IN A FORM
REASONABLY SATISFACTORY TO THE COMPANY, RELEASING ANY AND ALL CLAIMS ARISING OUT
OF EXECUTIVE’S EMPLOYMENT (OTHER THAN ENFORCEMENT OF THIS AGREEMENT).  THE
COMPANY’S OBLIGATION TO MAKE ANY TERMINATION PAYMENTS AND BENEFITS PROVIDED FOR
IN SECTION 5 (OTHER THAN THE STANDARD TERMINATION PAYMENTS) SHALL IMMEDIATELY
CEASE IF EXECUTIVE WILLFULLY AND MATERIALLY BREACHES SECTION 6.1, 6.2 , 6.3,
6.4, OR 6.8.


6.             NONCOMPETITION; NONSOLICITATION; NONDISCLOSURE; ETC.


6.1           NONCOMPETITION; NONSOLICITATION .


(A)           EXECUTIVE ACKNOWLEDGES THE HIGHLY COMPETITIVE NATURE OF THE
COMPANY’S BUSINESS AND THAT ACCESS TO THE COMPANY’S CONFIDENTIAL RECORDS AND
PROPRIETARY INFORMATION RENDERS EXECUTIVE


--------------------------------------------------------------------------------



SPECIAL AND UNIQUE WITHIN THE COMPANY’S INDUSTRY. IN CONSIDERATION OF THE
AMOUNTS THAT MAY HEREAFTER BE PAID TO EXECUTIVE PURSUANT TO THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, SECTIONS 4 AND 5), EXECUTIVE AGREES THAT DURING
THE TERM (INCLUDING ANY EXTENSIONS THEREOF) AND DURING THE COVERED TIME (AS
DEFINED IN SECTION 6.1(E)), EXECUTIVE, ALONE OR WITH OTHERS, WILL NOT, DIRECTLY
OR INDIRECTLY, ENGAGE (AS OWNER, INVESTOR, PARTNER, STOCKHOLDER, EMPLOYER,
EMPLOYEE, CONSULTANT, ADVISOR, DIRECTOR OR OTHERWISE) IN ANY COMPETING BUSINESS.
FOR PURPOSES OF THIS SECTION 6, “COMPETING BUSINESS” SHALL MEAN ANY BUSINESS:
(I) INVOLVING DESIGN AND PRODUCTION OF INSTANT LOTTERY TICKETS AND THE
MANAGEMENT OF RELATED MARKETING AND DISTRIBUTION PROGRAMS; MANUFACTURE, SALE,
OPERATION OR MANAGEMENT OF ON-LINE LOTTERY SYSTEMS (LOTTO-TYPE GAMES), VIDEO
GAMING, INCLUDING FIXED ODDS BETTING TERMINALS AND VIDEO LOTTERY TERMINALS;
DEVELOPMENT AND COMMERCIALIZATION OF LICENSED AND OTHER PROPRIETARY GAME
ENTERTAINMENT FOR ALL LOTTERY PRODUCT CHANNELS; PROVISION OF WAGERING (WHETHER
PARI-MUTUEL (POOLED) OR OTHERWISE) OR VENUE MANAGEMENT SERVICES FOR RACETRACKS
AND OFF-TRACK BETTING FACILITIES; PRODUCTION OF PREPAID CELLULAR PHONE CARDS; OR
ANY OTHER BUSINESS IN WHICH THE COMPANY OR ITS AFFILIATES IS THEN OR WAS WITHIN
THE PREVIOUS TWELVE (12) MONTHS ENGAGED OR IN WHICH THE COMPANY, TO EXECUTIVE’S
KNOWLEDGE, INTENDS TO ENGAGE DURING THE TERM OR THE COVERED TIME (AS DEFINED
BELOW); (II) IN WHICH THE EXECUTIVE WAS ENGAGED OR INVOLVED (WHETHER IN AN
EXECUTIVE OR SUPERVISORY CAPACITY OR OTHERWISE) ON BEHALF OF THE COMPANY OR WITH
RESPECT TO WHICH THE EXECUTIVE HAS OBTAINED PROPRIETARY OR CONFIDENTIAL
INFORMATION; AND (III) WHICH WAS CONDUCTED ANYWHERE IN THE UNITED STATES OR IN
ANY OTHER GEOGRAPHIC AREA IN WHICH SUCH BUSINESS WAS CONDUCTED OR PLANNED TO BE
CONDUCTED BY THE COMPANY.


(B)           IN FURTHER CONSIDERATION OF THE AMOUNTS THAT MAY HEREAFTER BE PAID
TO EXECUTIVE PURSUANT TO THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTIONS
3, 4 AND 5), EXECUTIVE AGREES THAT DURING THE TERM (INCLUDING ANY EXTENSIONS
THEREOF) AND DURING THE COVERED TIME EXECUTIVE SHALL NOT, DIRECTLY OR
INDIRECTLY, (I) SOLICIT OR ATTEMPT TO INDUCE ANY OF THE EMPLOYEES, AGENTS,
CONSULTANTS OR REPRESENTATIVES OF THE COMPANY TO TERMINATE HIS, HER, OR ITS
RELATIONSHIP WITH THE COMPANY; (II) SOLICIT OR ATTEMPT TO INDUCE ANY OF THE
EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES OF THE COMPANY TO BECOME
EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES OF ANY OTHER PERSON OR ENTITY;
(III) SOLICIT OR ATTEMPT TO INDUCE ANY CUSTOMER, VENDOR OR DISTRIBUTOR OF THE
COMPANY TO CURTAIL OR CANCEL ANY BUSINESS WITH THE COMPANY; OR (IV) HIRE ANY
PERSON WHO, TO EXECUTIVE’S ACTUAL KNOWLEDGE, IS, OR WAS WITHIN 180 DAYS PRIOR TO
SUCH HIRING, AN EMPLOYEE OF THE COMPANY.


(C)           DURING THE TERM (INCLUDING ANY EXTENSIONS THEREOF) AND DURING THE
COVERED TIME, EXECUTIVE AGREES THAT UPON THE EARLIER OF EXECUTIVE’S (I)
NEGOTIATING WITH ANY COMPETITOR (AS DEFINED BELOW) CONCERNING THE POSSIBLE
EMPLOYMENT OF EXECUTIVE BY THE COMPETITOR, (II) RESPONDING TO (OTHER THAN FOR
THE PURPOSE OF DECLINING) AN OFFER OF EMPLOYMENT FROM A COMPETITOR, OR (III)
BECOMING EMPLOYED BY A COMPETITOR, (X) EXECUTIVE WILL PROVIDE COPIES OF SECTION
6 OF THIS AGREEMENT TO THE COMPETITOR, AND (Y) IN THE CASE OF ANY CIRCUMSTANCE
DESCRIBED IN (III) ABOVE OCCURRING DURING THE COVERED TIME, AND IN THE CASE OF
ANY CIRCUMSTANCE DESCRIBED IN (I) OR (II) ABOVE OCCURRING DURING THE TERM OR
DURING THE COVERED TIME, EXECUTIVE WILL PROMPTLY PROVIDE NOTICE TO THE COMPANY
OF SUCH CIRCUMSTANCES. EXECUTIVE FURTHER AGREES THAT THE COMPANY MAY PROVIDE
NOTICE TO A COMPETITOR OF EXECUTIVE’S OBLIGATIONS UNDER THIS AGREEMENT. FOR
PURPOSES OF THIS AGREEMENT, “COMPETITOR” SHALL MEAN ANY ENTITY (OTHER THAN THE
COMPANY, ITS SUBSIDIARIES OR AFFILIATES) THAT ENGAGES, DIRECTLY OR INDIRECTLY,
IN THE UNITED STATES IN ANY COMPETING BUSINESS.


(D)           EXECUTIVE UNDERSTANDS THAT THE RESTRICTIONS IN THIS SECTION 6.1
MAY LIMIT EXECUTIVE’S ABILITY TO EARN A LIVELIHOOD IN A BUSINESS SIMILAR TO THE
BUSINESS OF THE COMPANY BUT NEVERTHELESS AGREES AND ACKNOWLEDGES THAT THE
CONSIDERATION PROVIDED UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
SECTIONS 4 AND 5) IS SUFFICIENT TO JUSTIFY SUCH RESTRICTIONS. IN CONSIDERATION
THEREOF AND IN LIGHT OF EXECUTIVE’S EDUCATION, SKILLS AND ABILITIES, EXECUTIVE
AGREES THAT EXECUTIVE WILL NOT ASSERT IN ANY FORUM THAT SUCH RESTRICTIONS
PREVENT EXECUTIVE FROM EARNING A LIVING OR OTHERWISE SHOULD BE HELD VOID OR
UNENFORCEABLE.


(E)           FOR PURPOSES OF THIS SECTION 6.1, “COVERED TIME” SHALL MEAN THE
PERIOD BEGINNING ON THE DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT (THE “DATE
OF TERMINATION”) AND ENDING TWELVE (12) MONTHS AFTER THE DATE OF TERMINATION.


--------------------------------------------------------------------------------



6.2           PROPRIETARY INFORMATION; INVENTIONS.


(A)           EXECUTIVE ACKNOWLEDGES THAT DURING THE COURSE OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY EXECUTIVE NECESSARILY WILL HAVE (AND DURING ANY
EMPLOYMENT BY THE COMPANY PRIOR TO THE TERM HAS HAD) ACCESS TO AND MAKE USE OF
PROPRIETARY INFORMATION AND CONFIDENTIAL RECORDS OF THE COMPANY. EXECUTIVE
COVENANTS THAT EXECUTIVE SHALL NOT DURING THE TERM OR AT ANY TIME THEREAFTER,
DIRECTLY OR INDIRECTLY, USE FOR EXECUTIVE’S OWN PURPOSE OR FOR THE BENEFIT OF
ANY PERSON OR ENTITY OTHER THAN THE COMPANY, NOR OTHERWISE DISCLOSE TO ANY
INDIVIDUAL OR ENTITY, ANY SUCH PROPRIETARY INFORMATION, UNLESS SUCH DISCLOSURE
HAS BEEN AUTHORIZED IN WRITING BY THE COMPANY OR IS OTHERWISE REQUIRED BY LAW.
THE TERM “PROPRIETARY INFORMATION” MEANS: (I) THE SOFTWARE PRODUCTS, PROGRAMS,
APPLICATIONS, AND PROCESSES UTILIZED BY THE COMPANY; (II) THE NAME AND/OR
ADDRESS OF ANY CUSTOMER OR VENDOR OF THE COMPANY OR ANY INFORMATION CONCERNING
THE TRANSACTIONS OR RELATIONS OF ANY CUSTOMER OR VENDOR OF THE COMPANY WITH THE
COMPANY; (III) ANY INFORMATION CONCERNING ANY PRODUCT, TECHNOLOGY, OR PROCEDURE
EMPLOYED BY THE COMPANY BUT NOT GENERALLY KNOWN TO ITS CUSTOMERS OR VENDORS OR
COMPETITORS, OR UNDER DEVELOPMENT BY OR BEING TESTED BY THE COMPANY BUT NOT AT
THE TIME OFFERED GENERALLY TO CUSTOMERS OR VENDORS; (IV) ANY INFORMATION
RELATING TO THE COMPANY’S COMPUTER SOFTWARE, COMPUTER SYSTEMS, PRICING OR
MARKETING METHODS, SALES MARGINS, COST OF GOODS, COST OF MATERIAL, CAPITAL
STRUCTURE, OPERATING RESULTS, BORROWING ARRANGEMENTS OR BUSINESS PLANS; (V) ANY
INFORMATION IDENTIFIED AS CONFIDENTIAL OR PROPRIETARY IN ANY LINE OF BUSINESS
ENGAGED IN BY THE COMPANY; (VI) ANY INFORMATION THAT, TO EXECUTIVE’S ACTUAL
KNOWLEDGE, THE COMPANY ORDINARILY MAINTAINS AS CONFIDENTIAL OR PROPRIETARY;
(VII) ANY BUSINESS PLANS, BUDGETS, ADVERTISING OR MARKETING PLANS; (VIII) ANY
INFORMATION CONTAINED IN ANY OF THE COMPANY’S WRITTEN OR ORAL POLICIES AND
PROCEDURES OR MANUALS; (IX) ANY INFORMATION BELONGING TO CUSTOMERS, VENDORS OR
ANY OTHER PERSON OR ENTITY WHICH THE COMPANY, TO EXECUTIVE’S ACTUAL KNOWLEDGE,
HAS AGREED TO HOLD IN CONFIDENCE; AND (X) ALL WRITTEN, GRAPHIC, ELECTRONIC DATA
AND OTHER MATERIAL CONTAINING ANY OF THE FOREGOING. EXECUTIVE ACKNOWLEDGES THAT
INFORMATION THAT IS NOT NOVEL OR COPYRIGHTED OR PATENTED MAY NONETHELESS BE
PROPRIETARY INFORMATION. THE TERM “PROPRIETARY INFORMATION” SHALL NOT INCLUDE
INFORMATION GENERALLY KNOWN OR AVAILABLE TO THE PUBLIC OR GENERALLY KNOWN OR
AVAILABLE TO THE INDUSTRY OR INFORMATION THAT BECOMES AVAILABLE TO EXECUTIVE ON
AN UNRESTRICTED, NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE COMPANY OR
ITS DIRECTORS, OFFICERS, EMPLOYEES, OR AGENTS (WITHOUT BREACH OF ANY OBLIGATION
OF CONFIDENTIALITY OF WHICH EXECUTIVE HAS ACTUAL KNOWLEDGE AT THE TIME OF THE
RELEVANT DISCLOSURE BY EXECUTIVE).


(B)           EXECUTIVE AGREES THAT ALL PROCESS­ES, TECHNOLOGIES AND INVENTIONS
(COLLECTIVELY, “INVEN­TIONS”), INCLUDING NEW CONTRIBUTIONS, IMPROVEMENTS, IDEAS
AND DISCOV­ERIES, WHETHER PATENTABLE OR NOT, CONCEIVED, DEVELOPED, INVENTED OR
MADE BY EXECUTIVE DURING THE TERM (AND DURING ANY EMPLOYMENT BY THE COMPANY
PRIOR TO THE TERM) SHALL BELONG TO THE COMPANY, PROVIDED THAT SUCH INVENTIONS
GREW OUT OF THE EXECUTIVE’S WORK WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES, ARE RELATED IN ANY MANNER TO THE BUSINESS (COMMERCIAL OR
EXPERIMENTAL) OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES OR ARE
CONCEIVED OR MADE ON THE COMPANY’S TIME OR WITH THE USE OF THE COM­PANY’S
FACILITIES OR MATERIALS. EXECUTIVE SHALL FURTHER:  (I) PROMPTLY DISCLOSE SUCH
INVENTIONS TO THE COMPANY; (II) ASSIGN TO THE COMPANY, WITHOUT ADDITIONAL
COMPENSATION, ALL PATENT AND OTHER RIGHTS TO SUCH INVENTIONS FOR THE UNITED
STATES AND FOREIGN COUNTRIES; (III) SIGN ALL PAPERS NECESSARY TO CARRY OUT THE
FOREGOING; AND (IV) GIVE TESTIMONY IN SUPPORT OF THE EXECUTIVE’S INVENTORSHIP.
IF ANY INVENTION IS DESCRIBED IN A PATENT APPLI­CATION OR IS DISCLOSED TO THIRD
PARTIES, DIRECTLY OR INDIRECTLY, BY THE EXECUTIVE WITHIN TWO YEARS AFTER THE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY, IT IS TO BE PRE­SUMED
THAT THE INVENTION WAS CON­CEIVED OR MADE DURING THE TERM. EXECUTIVE AGREES THAT
EXECU­TIVE WILL NOT ASSERT ANY RIGHTS TO ANY INVENTION AS HAVING BEEN MADE OR
ACQUIRED BY EXECUTIVE PRIOR TO THE DATE OF THIS AGREEMENT, EXCEPT FOR
INVENTIONS, IF ANY, DISCLOSED IN EXHIBIT A TO THIS AGREEMENT.


6.3           CONFIDENTIALITY AND SURRENDER OF RECORDS.  EXECUTIVE SHALL NOT
DURING THE TERM OR AT ANY TIME THEREAFTER (IRRESPECTIVE OF THE CIRCUMSTANCES
UNDER WHICH EXECUTIVE’S EMPLOYMENT BY THE COMPANY TERMINATES), EXCEPT AS
REQUIRED BY LAW, DIRECTLY OR INDIRECTLY PUBLISH, MAKE KNOWN OR IN ANY FASHION
DISCLOSE ANY CONFIDENTIAL RECORDS TO, OR PERMIT ANY INSPECTION OR COPYING OF
CONFIDENTIAL RECORDS BY, ANY INDIVIDUAL OR ENTITY OTHER THAN IN THE COURSE OF
SUCH INDIVIDUAL’S OR ENTITY’S EMPLOYMENT OR RETENTION BY THE COMPANY, NOR SHALL
EXECUTIVE RETAIN, AND WILL DELIVER PROMPTLY TO THE COMPANY, ANY OF THE SAME
FOLLOWING TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER FOR ANY REASON OR UPON
REQUEST BY THE COMPANY. FOR PURPOSES HEREOF, “CONFIDENTIAL RECORDS” MEANS THOSE
PORTIONS OF CORRESPONDENCE, MEMORANDA, FILES, MANUALS, BOOKS, LISTS, FINANCIAL,
OPERATING OR MARKETING RECORDS, MAGNETIC TAPE, OR ELECTRONIC OR OTHER MEDIA OR
EQUIPMENT OF ANY KIND IN EXECUTIVE’S POSSESSION OR UNDER EXECUTIVE’S CONTROL


--------------------------------------------------------------------------------



OR ACCESSIBLE TO EXECUTIVE WHICH CONTAIN ANY PROPRIETARY INFORMATION. ALL
CONFIDENTIAL RECORDS SHALL BE AND REMAIN THE SOLE PROPERTY OF THE COMPANY DURING
THE TERM AND THEREAFTER.


6.4           NONDISPARAGEMENT.  EXECUTIVE SHALL NOT, DURING THE TERM AND
THEREAFTER, DISPARAGE IN ANY MATERIAL RESPECT THE COMPANY, ANY AFFILIATE OF THE
COMPANY, ANY OF THEIR RESPECTIVE BUSINESSES, ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS OR EMPLOYEES, OR THE REPUTATION OF ANY OF THE FOREGOING PERSONS OR
ENTITIES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT SHALL
PRECLUDE EXECUTIVE FROM MAKING TRUTHFUL STATEMENTS THAT ARE REQUIRED BY
APPLICABLE LAW, REGULATION OR LEGAL PROCESS.


6.5           NO OTHER OBLIGATIONS.  EXECUTIVE REPRESENTS THAT EXECUTIVE IS NOT
PRECLUDED OR LIMITED IN EXECUTIVE’S ABILITY TO UNDERTAKE OR PERFORM THE DUTIES
DESCRIBED HEREIN BY ANY CONTRACT, AGREEMENT OR RESTRICTIVE COVENANT. EXECUTIVE
COVENANTS THAT EXECUTIVE SHALL NOT EMPLOY THE TRADE SECRETS OR PROPRIETARY
INFORMATION OF ANY OTHER PERSON IN CONNECTION WITH EXECUTIVE’S EMPLOYMENT BY THE
COMPANY WITHOUT SUCH PERSON’S AUTHORIZATION.

6.6           Forfeiture of Outstanding Options. The provisions of Section 5
notwithstanding, if Executive willfully and materially fails to comply with
Section 6.1, 6.2, 6.3, 6.4, or 6.8, all options (whether granted prior to,
contemporaneous with, or subsequent to this Agreement) to purchase common stock
granted by the Company and held by Executive or a transferee of Executive shall
be immediately forfeited and cancelled.


6.7           ENFORCEMENT.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT, BY VIRTUE OF
EXECUTIVE’S POSITION, SERVICES AND ACCESS TO AND USE OF CONFIDENTIAL RECORDS AND
PROPRIETARY INFORMATION, ANY VIOLATION BY EXECUTIVE OF ANY OF THE UNDERTAKINGS
CONTAINED IN THIS SECTION 6 WOULD CAUSE THE COMPANY IMMEDIATE, SUBSTANTIAL AND
IRREPARABLE INJURY FOR WHICH IT HAS NO ADEQUATE REMEDY AT LAW. ACCORDINGLY,
EXECUTIVE AGREES AND CONSENTS TO THE ENTRY OF AN INJUNCTION OR OTHER EQUITABLE
RELIEF BY A COURT OF COMPETENT JURISDICTION RESTRAINING ANY VIOLATION OR
THREATENED VIOLATION OF ANY UNDERTAKING CONTAINED IN THIS SECTION 6. EXECUTIVE
WAIVES POSTING OF ANY BOND OTHERWISE NECESSARY TO SECURE SUCH INJUNCTION OR
OTHER EQUITABLE RELIEF. RIGHTS AND REMEDIES PROVIDED FOR IN THIS SECTION 6 ARE
CUMULATIVE AND SHALL BE IN ADDITION TO RIGHTS AND REMEDIES OTHERWISE AVAILABLE
TO THE PARTIES HEREUNDER OR UNDER ANY OTHER AGREEMENT OR APPLICABLE LAW.


6.8           COOPERATION WITH REGARD TO LITIGATION.  EXECUTIVE AGREES TO
COOPERATE REASONABLY WITH THE COMPANY, DURING THE TERM AND THEREAFTER (INCLUDING
FOLLOWING EXECUTIVE’S TERMINATION OF EMPLOYMENT FOR ANY REASON), BY BEING
AVAILABLE TO TESTIFY ON BEHALF OF THE COMPANY IN ANY ACTION, SUIT, OR
PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE, OR INVESTIGATIVE. IN
ADDITION, EXCEPT TO THE EXTENT THAT EXECUTIVE HAS OR INTENDS TO ASSERT IN GOOD
FAITH AN INTEREST OR POSITION ADVERSE TO OR INCONSISTENT WITH THE INTEREST OR
POSITION OF THE COMPANY, EXECUTIVE AGREES TO COOPERATE REASONABLY WITH THE
COMPANY, DURING THE TERM AND THEREAFTER (INCLUDING FOLLOWING EXECUTIVE’S
TERMINATION OF EMPLOYMENT FOR ANY REASON), TO ASSIST THE COMPANY IN ANY SUCH
ACTION, SUIT, OR PROCEEDING BY PROVIDING INFORMATION AND MEETING AND CONSULTING
WITH THE BOARD OR ITS REPRESENTATIVES OR COUNSEL, OR REPRESENTATIVES OR COUNSEL
TO THE COMPANY, IN EACH CASE, AS REASONABLY REQUESTED BY THE COMPANY. THE
COMPANY AGREES TO PAY (OR REIMBURSE, IF ALREADY PAID BY EXECUTIVE) ALL
REASONABLE EXPENSES ACTUALLY INCURRED IN CONNECTION WITH EXECUTIVE’S COOPERATION
AND ASSISTANCE INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND DISBURSEMENTS
OF COUNSEL, IF ANY, CHOSEN BY EXECUTIVE IF EXECUTIVE REASONABLY DETERMINES IN
GOOD FAITH, ON THE ADVICE OF COUNSEL, THAT THE COMPANY’S COUNSEL MAY NOT
ETHICALLY REPRESENT EXECUTIVE IN CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING
DUE TO ACTUAL OR POTENTIAL CONFLICTS OF INTERESTS.


6.9           SURVIVAL.  THE PROVISIONS OF THIS SECTION 6 SHALL SURVIVE THE
TERMINATION OF THE TERM AND ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT.


6.10         COMPANY.  FOR PURPOSES OF THIS SECTION 6, REFERENCES TO THE
“COMPANY” SHALL INCLUDE THE COMPANY AND EACH SUBSIDIARY AND/OR AFFILIATE OF THE
COMPANY.

7.             Code of Conduct.  Executive acknowledges that he has read the
Company’s Code of Conduct and agrees to abide by such Code, as amended or
supplemented from time to time, and other policies applicable to employees and
executives of the Company.


--------------------------------------------------------------------------------


8.             Indemnification.  The Company shall indemnify Executive to the
full extent permitted under the Company’s Certificate of Incorporation or
By-Laws and pursuant to any other agreements or policies in effect from time to
time in connection with any action, suit or proceeding to which the Executive
may be made a party by reason of the Executive being an officer, director or
employee of the Company or of any subsidiary or affiliate of the Company.

9.             Assignability; Binding Effect.  Neither this Agreement nor the
rights or obligations hereunder of the parties hereto shall be transferable or
assignable by Executive, except in accordance with the laws of descent and
distribution and as specified below. The Company may assign this Agreement and
the Company’s rights and obligations hereunder, and shall assign this Agreement
and such rights and obligations, to any Successor (as hereinafter defined)
which, by operation of law or otherwise, continues to carry on substantially the
business of the Company (or a business unit of the Company for which Executive
provided services) prior to the event of succession, and the Company shall, as a
condition of the succession, require such Successor to agree in writing to
assume the Company’s obligations and be bound by this Agreement. For purposes of
this Agreement, “Successor” shall mean any person that succeeds to, or has the
practical ability to control, the Company’s business directly or indirectly, by
merger or consolidation, by purchase or ownership of voting securities of the
Company or all or substantially all of its assets or those relating to a
particular business unit of the Company to which Executive provides services, or
otherwise. The Company may also assign this Agreement and the Company’s rights
and obligations hereunder to any affiliate of the Company, provided that upon
any such assignment the Company shall remain liable for the obligations to
Executive hereunder. This Agreement shall be binding upon and inure to the
benefit of Executive, Executive’s heirs, executors, administrators, and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
and its successors and assigns.


10.           COMPLETE UNDERSTANDING; AMENDMENT; WAIVER.  THIS AGREEMENT
CONSTITUTES THE COMPLETE UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO THE
EMPLOYMENT OF EXECUTIVE AND SUPERSEDES ALL OTHER PRIOR AGREEMENTS AND
UNDERSTANDINGS, BOTH WRITTEN AND ORAL, BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND NO STATEMENT, REPRESENTATION, WARRANTY OR COVENANT
HAS BEEN MADE BY EITHER PARTY WITH RESPECT THERETO EXCEPT AS EXPRESSLY SET FORTH
HEREIN. THIS AGREEMENT SHALL NOT BE MODIFIED, AMENDED OR TERMINATED EXCEPT BY A
WRITTEN INSTRUMENT SIGNED BY EACH OF THE PARTIES. ANY WAIVER OF ANY TERM OR
PROVISION HEREOF, OR OF THE APPLICATION OF ANY SUCH TERM OR PROVISION TO ANY
CIRCUMSTANCES, SHALL BE IN WRITING SIGNED BY THE PARTY CHARGED WITH GIVING SUCH
WAIVER. WAIVER BY EITHER PARTY OF ANY BREACH HEREUNDER BY THE OTHER PARTY SHALL
NOT OPERATE AS A WAIVER OF ANY OTHER BREACH, WHETHER SIMILAR TO OR DIFFERENT
FROM THE BREACH WAIVED. NO DELAY BY EITHER PARTY IN THE EXERCISE OF ANY RIGHTS
OR REMEDIES SHALL OPERATE AS A WAIVER THEREOF, AND NO SINGLE OR PARTIAL EXERCISE
BY EITHER PARTY OF ANY SUCH RIGHT OR REMEDY SHALL PRECLUDE OTHER OR FURTHER
EXERCISE THEREOF.

11.           Severability.  If any provision of this Agreement or the
application of any such provision to any person or circumstances shall be
determined by any court of competent jurisdiction to be invalid or unenforceable
to any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law.
If any provision of this Agreement, or any part thereof, is held to be invalid
or unenforceable because of the scope or duration of or the area covered by such
provision, the parties hereto agree that the court making such determination
shall reduce the scope, duration and/or area of such provision (and shall
substitute appropriate provisions for any such invalid or unenforceable
provisions) in order to make such provision enforceable to the fullest extent
permitted by law and/or shall delete specific words and phrases, and such
modified provision shall then be enforceable and shall be enforced. The parties
hereto recognize that if, in any judicial proceeding, a court shall refuse to
enforce any of the separate covenants contained in this Agreement, then that
invalid or unenforceable covenant contained in this Agreement shall be deemed
eliminated from these provisions to the extent necessary to permit the remaining
separate covenants to be enforced. In the event that any court determines that
the time period or the area, or both, are unreasonable and that any of the
covenants is to that extent invalid or unenforceable, the parties hereto agree
that such covenants will remain in full force and effect, first, for the
greatest time period, and second, in the greatest geographical area that would
not render them unenforceable.


--------------------------------------------------------------------------------



12.           SURVIVABILITY.  THE PROVISIONS OF THIS AGREEMENT WHICH BY THEIR
TERMS CALL FOR PERFORMANCE SUBSEQUENT TO TERMINATION OF EXECUTIVE’S EMPLOYMENT
HEREUNDER, OR OF THIS AGREEMENT, SHALL SO SURVIVE SUCH TERMINATION, WHETHER OR
NOT SUCH PROVISIONS EXPRESSLY STATE THAT THEY SHALL SO SURVIVE.


13.           GOVERNING LAW; ARBITRATION.


(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO ITS
CONFLICT OF LAWS PROVISIONS.


(B)           ARBITRATION.  THE EXECUTIVE AND THE COMPANY AGREE THAT, EXCEPT FOR
CLAIMS FOR WORKERS’ COMPENSATION, UNEMPLOYMENT COMPENSATION, AND ANY OTHER CLAIM
THAT IS NON-ARBITRABLE UNDER APPLICABLE LAW, FINAL AND BINDING ARBITRATION SHALL
BE THE EXCLUSIVE FORUM FOR ANY DISPUTE OR CONTROVERSY BETWEEN THEM, INCLUDING,
WITHOUT LIMITATION, DISPUTES ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT,
EXECUTIVE’S EMPLOYMENT, AND/OR TERMINATION OF EMPLOYMENT, WITH THE COMPANY;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE ENTITLED TO COMMENCE AN ACTION IN
ANY COURT OF COMPETENT JURISDICTION FOR INJUNCTIVE RELIEF IN CONNECTION WITH ANY
ALLEGED ACTUAL OR THREATENED VIOLATION OF ANY PROVISION OF SECTION 6. JUDGMENT
MAY BE ENTERED ON THE ARBITRATORS’ AWARD IN ANY COURT HAVING JURISDICTION. FOR
PURPOSES OF ENTERING SUCH JUDGMENT OR SEEKING INJUNCTIVE RELIEF WITH REGARD TO
SECTION 6, THE COMPANY AND EXECUTIVE HEREBY CONSENT TO THE JURISDICTION OF ANY
OR ALL OF THE FOLLOWING COURTS: (I) THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK; (II) THE SUPREME COURT OF THE STATE OF NEW YORK,
NEW YORK COUNTY; OR (III) ANY OTHER COURT HAVING JURISDICTION; PROVIDED, THAT
DAMAGES FOR ANY ALLEGED VIOLATION OF SECTION 6, AS WELL AS ANY CLAIM,
COUNTERCLAIM OR CROSSCLAIM BROUGHT BY THE EXECUTIVE OR ANY THIRD-PARTY IN
RESPONSE TO, OR IN CONNECTION WITH ANY COURT ACTION COMMENCED BY THE COMPANY
SEEKING SAID INJUNCTIVE RELIEF SHALL REMAIN EXCLUSIVELY SUBJECT TO FINAL AND
BINDING ARBITRATION AS PROVIDED FOR HEREIN. THE COMPANY AND EXECUTIVE HEREBY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH
EITHER MAY NOW OR HEREAFTER HAVE TO SUCH JURISDICTION, VENUE AND ANY DEFENSE OF
INCONVENIENT FORUM.  THUS, EXCEPT FOR THE CLAIMS CARVED OUT ABOVE, THIS
AGREEMENT INCLUDES ALL COMMON-LAW AND STATUTORY CLAIMS (WHETHER ARISING UNDER
FEDERAL STATE OR LOCAL LAW), INCLUDING, BUT NOT LIMITED TO, ANY CLAIM FOR BREACH
OF CONTRACT, FRAUD, FRAUD IN THE INDUCEMENT, UNPAID WAGES, WRONGFUL TERMINATION,
AND GENDER, AGE, NATIONAL ORIGIN, SEXUAL ORIENTATION, MARITAL STATUS,
DISABILITY, OR ANY OTHER  PROTECTED STATUS.


(C)           ANY ARBITRATION UNDER THIS AGREEMENT SHALL BE FILED EXCLUSIVELY
WITH THE AMERICAN ARBITRATION ASSOCIATION IN NEW YORK, NEW YORK BEFORE THREE
ARBITRATORS, IN ACCORDANCE WITH THE NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION IN EFFECT AT THE
TIME OF SUBMISSION TO ARBITRATION.  THE COMPANY AND EXECUTIVE HEREBY AGREE THAT
A JUDGMENT UPON AN AWARD RENDERED BY THE ARBITRATORS MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
THE COMPANY SHALL PAY ALL COSTS UNIQUELY ATTRIBUTABLE TO ARBITRATION, INCLUDING
THE ADMINISTRATIVE FEES AND COSTS OF THE ARBITRATORS.  EACH PARTY SHALL PAY THAT
PARTY’S OWN COSTS AND ATTORNEY FEES, IF ANY, UNLESS THE ARBITRATORS RULE
OTHERWISE.  THE EXECUTIVE UNDERSTANDS THAT HE IS GIVING UP NO SUBSTANTIVE
RIGHTS, AND THIS AGREEMENT SIMPLY GOVERNS FORUM.  THE ARBITRATORS SHALL APPLY
THE SAME STANDARDS A COURT WOULD APPLY TO AWARD ANY DAMAGES, ATTORNEY FEES OR
COSTS.  THE EXECUTIVE SHALL NOT BE REQUIRED TO PAY ANY FEE OR COST THAT HE WOULD
NOT OTHERWISE BE REQUIRED TO PAY IN A COURT ACTION, UNLESS SO ORDERED BY THE
ARBITRATORS.


(D)           BY SIGNING THIS AGREEMENT, EXECUTIVE AND THE COMPANY ACKNOWLEDGE
THAT THE RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF VALUE, AND KNOWINGLY AND
VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO THE TERMS OF THIS
ARBITRATION PROVISION.


14.           TITLES AND CAPTIONS.  ALL PARAGRAPH TITLES OR CAPTIONS IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND IN NO WAY DEFINE, LIMIT, EXTEND OR
DESCRIBE THE SCOPE OR INTENT OF ANY PROVISION HEREOF.


15.           JOINT DRAFTING.  IN RECOGNITION OF THE FACT THAT THE PARTIES
HERETO HAD AN EQUAL OPPORTUNITY TO NEGOTIATE THE LANGUAGE OF, AND DRAFT, THIS
AGREEMENT, THE PARTIES ACKNOWLEDGE AND AGREE THAT THERE IS NO SINGLE DRAFTER OF
THIS AGREEMENT AND THEREFORE, THE GENERAL RULE THAT AMBIGUITIES ARE TO BE
CONSTRUED AGAINST


--------------------------------------------------------------------------------



THE DRAFTER IS, AND SHALL BE, INAPPLICABLE.  IF ANY LANGUAGE IN THIS AGREEMENT
IS FOUND OR CLAIMED TO BE AMBIGUOUS, EACH PARTY SHALL HAVE THE SAME OPPORTUNITY
TO PRESENT EVIDENCE AS TO THE ACTUAL INTENT OF THE PARTIES WITH RESPECT TO ANY
SUCH AMBIGUOUS LANGUAGE WITHOUT ANY INFERENCE OR PRESUMPTION BEING DRAWN AGAINST
ANY PARTY.

16.           Notices.  All notices and other communications to be given or to
otherwise be made to any party to this Agreement shall be deemed to be
sufficient if contained in a written instrument delivered in person or duly sent
by certified mail or by a recognized national courier service, postage or
charges prepaid, (a) to Scientific Games Corporation, Attn General Counsel, at
750 Lexington Avenue, 25th Floor, New York, NY 10022, (b) to the Executive, at
the last address shown in the Company’s records, or (c) to such other
replacement address as may be designated in writing by the addressee to the
addressor.

[Remainder of Page Intentionally Left Blank]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on February 8, 2007, to be deemed effective as of the date first above written.

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

 

By:

 

 

Name:

DeWayne Laird

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

Name: Stephen L. Gibbs

 


--------------------------------------------------------------------------------


EXHIBIT A

LIST OF PRE-EXISTING INVENTIONS OF EXECUTIVE


--------------------------------------------------------------------------------